Citation Nr: 1612747	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserves).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) in the Army Reserve from September 2008 to April 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision issued by the RO Education Center in Muskogee, Oklahoma.  The appellant filed an Application for VA Education Benefits in January 2010. 


FINDINGS OF FACT

1.  The appellant filed an Application for VA Education Benefits in January 2010.

2.  From June 11, 2009, and during the appeal period, the appellant was no longer participating satisfactorily in the Selected Reserve.   

3.  The Department of Defense (DOD) has determined that the appellant is not eligible for educational assistance benefits under Chapter 1606. 


CONCLUSION OF LAW

The requirements for basic eligibility for Chapter 1606 educational assistance benefits have not been met. 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2014); 
38 U.S.C.A. §3012 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 
38 C.F.R. §§ 21.103 and 21.1032 (2015).  Under 38 C.F.R. § 21.1031(b), "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032." 

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist the appellant. 

The current appeal is being denied as a matter of law.  The laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  Accordingly, the Board finds that further discussion of VA's duties to notify and assist the Appellant is not necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Law and Analysis

The appellant seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a). 

Educational benefits are available to members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard, under Chapter 1606.  The Reserve components determine who is eligible for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer 
(1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a). 

Benefits may be extended where the veteran is called to active duty under Title 10 for a period of active duty plus four months.  38 C.F.R. § 21.7550(b).  A veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012. 

The record shows that the appellant served on ADT in the Army Reserve from September 2008 April 2009.  The DOD determined in a September 2010 response that the appellant was "not eligible for Chapter 1606 or $350 kicker terminated effective June 11, 2009."  March 2011 correspondence from the Department of the Army reflects that the appellant has successfully served with the United States Army Reserve since September 2008 and had been a satisfactory participant and was not pending any personnel actions.  In light of this correspondence from the Department of the Army, VA again sought to verify the appellant's Chapter 1606 eligibility status.  A subsequent response from DOD determined that "there was no memorandum in Soldier's iPERMS record showing he is a satisfactory participant."  Thus, DOD confirmed that the Appellant was "still not eligible for Chapter 1606 or $350 kicker terminated effective June 11, 2009." 

Under these circumstances, the Board finds that the appellant is not eligible for educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  Correspondence from the DOD shows that that the appellant was not eligible for Chapter 1606 education benefits during the relevant period on appeal.  VA is charged with administering the law as it is written, and as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  DOD has determined that the appellant is not eligible for Chapter 1606 education benefits. VA has no authority to overturn this determination. 

For these reasons, the Board finds that the appellant is not eligible for Chapter 1606 educational benefits.  The Board acknowledges that the appellant asserts that a clerical error is the reason that he has been found ineligible and he even submitted a memorandum from his Reserve unit showing that he was a satisfactory participant; however, the Board reiterates that, in light of this information, DOD was contacted again for determination of his eligibility status and DOD again determined that he was "still not eligible for Chapter 1606 or $350 kicker terminated effective June 11, 2009."  In this regard, the DOD response noted that "there was no memorandum in Soldier's iPERMS record showing he is a satisfactory participant."  The proper course for the appellant, if he believes there is a reason to dispute the report of DOD (service department) or the content of military records, is to pursue such disagreement with the DOD (service department).  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

For the reasons discussed above, the Board finds that the appellant is not entitled to benefits under Chapter 1606, Title 10, United States Code.  The appeal must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

Basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 1606 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


